Ireland, J.
(dissenting). I write separately because I believe
the court, while correctly acknowledging that the purpose of the incest statute is to “promote the sanctity and integrity of familial relationships, as well as to protect children within the family from sexual impositions,” ante at 422, fails to interpret the statute to further those purposes. The court’s overly narrow definition of “sexual intercourse” does not accord with a commonsense understanding of the term and leaves the children of the Commonwealth inadequately protected from sexual exploitation by relatives. I therefore respectfully dissent.
To begin, I agree that the court is not bound by its previous construction of the term “sexual intercourse,” as used in the rape statutes, when construing the term as used in the incest statute. Ante at 420. I also agree that it is appropriate for the court to look to other statutes for interpretive guidance when those statutes are in pari materia. Id. I disagree though, that the Legislature, by enacting St. 1998, c. 232, which, in part, rewrote G. L. c. 272, § 3, intended to import the Court’s construction of “sexual intercourse” in the context of the rape statutes, into all sections of c. 272. Ante at 424.
First, the title of the act and its provisions indicates that the legislative purpose was to address the issue of drug facilitated rape and kidnapping.1 The statutes affected by the legislation seem to be no more in pari materia with the incest statutes than the other rape statutes. Although the court implies that the *427statutes amended by St. 1998, c. 232, and the incest statute relate “to a common subject matter,” the court does not identify one, and seems to rest that conclusion on the mere fact that the statutes appear in the same chapter.
Furthermore, and more fundamentally, the court’s interpretation fails to further all of the purposes served by the statute. The Legislature may choose to employ a term differently in two different statutes. See United States v. Sawyer, 878 F. Supp. 279, 284 (D. Mass. 1995), aff’d, 85 F.3d 713 (1st Cir. 1996) (same term may be employed differently in two different statutes, whether by mistake or intention). In each statute, the term should be construed to effectuate the purposes of that particular statute. The court acknowledges that the plain language of the incest statute indicates that it was intended to “advance purposes different from, and more compelling than, eugenics,” including the promotion of the family unit and the protection of children (emphasis added). Ante at 421-422. The court also acknowledges that an interpretation of sexual intercourse limited only to “heterosexual coitus” is “a restrictive definition consistent only with a debatable eugenics rationale.” Ante at 422. The court proceeds, however, to interpret the statute in such a way to cover only “heterosexual coitus.” This result is in direct contravention to the fundamental principle of statutory interpretation, that is, the court should construe a statute in order to effectuate its purpose or purposes, see Commonwealth v. Galvin, 388 Mass. 326, 328 (1983); ante at 421; and disregards dictionary definitions of the term, ante at 422, on which we have traditionally relied to help us determine the ordinary and common usage of a word. See, e.g., Commonwealth v. Campbell, 415 Mass. 697, 700 (1990), quoting Commonwealth v. Zone Book, Inc., 372 Mass. 366, 369 (1977); Warcewicz v. Department of Envtl. Protection, 410 Mass. 548, 551 (1991).2
Under the court’s interpretation, a mother who had vaginal intercourse with her son would be committing incest, whereas a father who had anal intercourse with his son or his daughter would not be committing incest. As the Pennsylvania courts *428have noted, such a result would be arbitrary, see Commonwealth v. Fouse, 417 Pa. Super. 534, 540 (1992), and we should not interpret the statute to lead to such an absurd result. See, e.g., Champigny v. Commonwealth, 422 Mass. 249, 251 (1996), quoting Attorney Gen. v. School Comm. of Essex, 387 Mass. 326, 336 (1982).3
In sum, I dissent because the court’s interpretation does not serve all of the purposes of the incest statute and thus is not consistent with the legislative intent, leads to an unfair and absurd result, fails adequately to protect the children of our Commonwealth from sexual abuse within their families, and, as the court itself acknowledges, “offends both common sense and fundamental decency.” Ante at 425.1 would urge the Legislature to act as quickly as possible to correct the situation created by the court’s decision today.

Statute 1998, c. 232, is entitled “An Act relative to the prevention of drug induced rape and kidnapping,” and in addition to substituting “sexual intercourse or unnatural sexual intercourse" for “unlawful sexual intercourse” in G. L. c. 272, § 3, the act also substantially increased the penalty for violation of that statute, amended G. L. c. 94C, § 31, by adding three compounds to class A controlled substances, and created a new crime, G. L. c. 265, § 26B (drugging person for kidnapping).
The act also amended the punishment provision of G. L. c. 272, § 4 (inducing person under eighteen to have unlawful sexual intercourse), in order to keep the punishment for that crime the same as it had been before St. 1998, c. 232, was enacted. Prior to St. 1998, c. 232, G. L. c. 272, § 4, provided for punishment as stated in G. L. c. 272, § 3. Statute 1998, c. 232, significantly increased the penalty for violation of G. L. c. 272, § 3. Statute 1998, c. 232, also rewrote G. L. c. 272, § 4, such that the penalty for it remained the same, after the penalty for G. L. c. 272, § 3, was increased.


Also, under the court’s reasoning, Commonwealth v. Bucaulis, 6 Mass. App. Ct. 59, 65, cert, denied sub nom. Bucuvalas v. Massachusetts, 439 U.S. 827 (1978), would be overruled. In that case, which interpreted G. L. c. 272, § 6, a statute prohibiting owners from allowing their premises to be used for “unlawfully having sexual intercourse for money,” the term “sexual intercourse” was construed to include “a variety of sexual conduct, including the act of fellatio.” Id.


It is trae that penal statutes are to be strictly construed. See, e.g., Commonwealth v. Wotan, 422 Mass. 740, 742-743 (1996). The purpose behind the rule of strict construction, however, is to put defendants properly on notice of what types of behavior are criminalized. See, e.g., Commonwealth v. Adams, 389 Mass. 265, 270 (1983). Here, the defendant should have understood that his alleged actions constituted the crime of incest.